Citation Nr: 0531467	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
claimed as residuals of a heart attack.

2.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for irritable bowel 
syndrome, originally claimed as an undiagnosed illness 
manifested by diarrhea.

3.  Whether new and material evidence has been received which 
is sufficient submitted to reopen a previously denied claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a multi-symptom 
disorder claimed as due to undiagnosed illness (claimed as 
blurry vision, headaches, joint pain, fatigue, lung 
condition, memory loss and personality changes).

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement service connection for a right shoulder disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

Procedural history

The veteran served on active duty from February 1969 to June 
1972 and from November 1990 to June 1991.  The record 
indicates service in Vietnam during the first period of 
service and service in the Persian Gulf region during the 
second period of service.

The remote procedural history of this case will be discussed, 
to the extent necessary, in connection with individual issues 
on appeal, below.

In a February 1994 rating decision, the RO denied service 
connection for disabilities manifested by diarrhea, fatigue, 
memory loss, vision problems, and personality changes; a 
heart condition; PTSD; and a right shoulder condition.  The 
veteran disagreed with the February 1994 rating decision in 
regard to all issues and initiated this appeal.  In August 
1994, the RO issued a Statement of the Case (SOC) on the 
issues of service connection for a heart condition, PTSD, and 
a right shoulder condition.  The appeal of those three issues 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) later in August 1994.  

The veteran and his spouse testified at a personal hearing 
held in October 1994 at the RO before a Hearing Officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In a July 1997 rating decision, the RO denied service 
connection for irritable bowel syndrome, claimed as diarrhea; 
ametropria, claimed as blurry vision; headaches; joint pain; 
fatigue; a lung condition; memory loss; and schizotypal and 
avoidant personality disorders, claimed as personality 
changes.  The veteran disagreed with the July 1997 rating 
decision in regard to all issues, which initiated this appeal 
on the matters not previously addressed in the February 1994 
rating decision.  In February 1998 the RO issued a SOC which 
referred to all eight issues listed in the July 1997 rating 
decision.  The appeal of those issues was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) later in February 1998.  

In a November 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome, claimed as diarrhea due to 
undiagnosed illness.  A 10 percent disability rating was 
assigned, effective March 2, 2002.  The veteran did not 
immediately challenge the assigned effective date.  However, 
for reasons which are unclear, the RO listed an earlier 
effective date issue in a supplemental statement of the case 
(SSOC) furnished to the veteran and his representative in 
November 2002.  In a statement in lieu of a VA Form 646 that 
was filed in February 2003, the veteran's representative 
referred to the earlier effective date issue.  In December 
2003, the Board concluded that the statement in lieu of a VA 
Form 646 constituted a timely notice of disagreement 
challenging the effective date assigned for the grant of 
service connection for irritable bowel syndrome.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.302 (2005).

In December 2003, the Board remanded the issues listed on the 
title page for the VA Appeals Management Center (AMC) for 
further development.  For the sake of convenience, the Board 
grouped the Persian Gulf-related disabilities together.  
In the remand, the Board noted the fact that the issues of 
entitlement to service connection for a right shoulder 
disability and PTSD were the subjects of previous final 
decisions in 1992 and that they were adjudicated by the RO 
without discussion of whether new and material evidence has 
been submitted to reopen a previously denied and final claim. 
The Board indicated that the AOJ should ensure that its 
consideration these issues incorporated the principles of 
finality and new and material evidence, as provided under 
applicable law and VA regulations.  See Wakeford v. Brown, 8 
Vet. App. 237 (1995) [VA failed to comply with its own 
regulations by ignoring threshold issue of whether any new 
and material evidence had been submitted to reopen previously 
and finally denied claim].  The effective date issue was 
remanded so that a SOC could be issued.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Pursuant to the Board's remand, the VA AMC asked the veteran 
in an April 2004 letter whether he wished to pursue his claim 
for service connection for a heart disability.  The veteran 
did not respond.  In the absence of a negative response, the 
claim for service connection for a heart disability remains 
pending.  

In January 2005, the AMC issued a SSOC which continued to 
deny the veteran's claims to reopen service connection for 
PTSD and a right shoulder disorder, and also continued to 
deny service connection for a multi-symptom disorder claimed 
as due to an undiagnosed illness.  

Also in January 2005, the AMC issued a SOC that continued to 
deny an effective date earlier than March 1, 2002, for the 
grant of service connection for irritable bowel syndrome, 
claimed as an undiagnosed illness manifested by diarrhea.  
The veteran's representative filed another VA Form 646 in 
February 2005 which constitutes a timely substantive appeal 
as to that issue.   

The Board notes that the AMC did not issue a SSOC addressing 
the claim of service connection for a heart disability.  The 
only evidence received since the SSOC issued in January 2002, 
which is the latest SSOC addressing that issue, is records 
from the Social Security Administration (SSA).  The records 
from SSA are mostly duplicate copies of VA and private 
medical records that were already in the claims file.  The 
only new records in the SSA records are administrative 
records regarding a grant of Social Security disability 
benefits.  These new records do not address a heart 
disability.  Therefore, issuance of SSOC on the issue of 
service connection for a heart disability was not necessary.  
See 38 C.F.R. § 19.37 (2005).

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for PTSD has been submitted.  Accordingly, the 
veteran's previously denied claim of entitlement to service 
connection for PTSD is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to that issue.  
The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a right 
shoulder disability; and the issues of entitlement to service 
connection for PTSD and for a multi-symptom disorder due to 
undiagnosed illness (claimed as blurry vision, headaches, 
joint pain, fatigue, lung condition, memory loss and 
personality changes) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC.

Issues not on appeal

The Board believes that the five issues which are listed on 
the first page of this decision are the only issues which are 
currently on appeal.  The record shows that other issues were 
raised by the veteran and adjudicated at the RO level during 
the pendency of this appeal, to include claims seeking 
entitlement to service connection for arm and leg joint pain 
due to undiagnosed illness (adjudicated in June 1995), an 
increased rating for a left middle finger disability 
(adjudicated in April 1998), and service connection for 
undiagnosed illnesses manifested by muscle aches and 
twitching, dizzy spells, and skin condition (adjudicated in 
February 1999).  In each instance, the veteran filed a timely 
notice of disagreement, but following issuance of a statement 
of the case the veteran did not perfect his appeal by filing 
a substantive appeal [VA Form 9 or equivalent document].  See 
38 U.S.C.A. § 7105.  

A November 2002 rating decision denied service connection for 
gait disturbance due to an undiagnosed illness, upper 
extremity weakness (claimed as arm and shoulder condition due 
to undiagnosed illness) and a skin condition.  The veteran 
did not file a notice of disagreement on those issues.  These 
issues are not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that a heart disability, claimed as residuals of a heart 
attack, currently exists, and the competent medical evidence 
does not indicate that a cardiovascular disorder was 
diagnosed in service or within one year after the veteran's 
separation from either period of active service.

2.  On April 22, 1993, the veteran filed a claim of 
entitlement to service connection for chronic diarrhea.

3.  In a November 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome, claimed as diarrhea due to 
undiagnosed illness, effective March 1, 2002, pursuant to the 
amended versions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

4.  Competent medical evidence relates the service-connected 
irritable bowel syndrome to diarrhea.  

5.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for PTSD in a July 1992 rating decision.  

6.  Evidence received subsequent to the July 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The criteria for an assignment of an effective date of 
April 22, 1993, for the grant of service connection for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.303, 3.400 (2005).

3.  The July 1992 rating decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

4.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a heart disability.  He is also  seeking an effective date 
earlier than earlier than March 1, 2002, for the grant of 
service connection for irritable bowel syndrome, originally 
claimed as an undiagnosed illness manifested by diarrhea.  
He is also seeking entitlement to service connection for 
PTSD.  Implicit in his presentation is the contention that 
new and material evidence has been received since the July 
1992 RO denial of his claim which is sufficient to reopen the 
claim.  
  
As is noted elsewhere in this decision, the remaining issues 
on appeal, whether new and material evidence has been 
submitted to reopen a claim of service connection for a right 
shoulder disorder; and entitlement to service connection for 
a multi-symptom disorder due to undiagnosed illness (claimed 
as blurry vision, headaches, joint pain, fatigue, lung 
condition, memory loss and personality changes) are being 
remanded for further evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 1994 rating decision, the statement 
of the case issued in August 1994, the SSOCs issued in 
February 1995, February 1999, January 2000, August 2000, 
February 2002, and November 2002, the November 2002 rating 
decision, the Board remand of December 2003, the statement of 
the case issued in response thereto in January 2005, and the 
supplemental statement of the case issued in response thereto 
in January 2005, of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.

Crucially, a letter was sent to the veteran in April 2004 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claims.  That 
provided detailed notification to the veteran as to what was 
required to establish the claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for getting relevant records from any federal 
agency, which could include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment) or from SSA.  In particular, 
he was advised that VA would be obtaining copies of his 
disability medical records from SSA.  Additionally, he was 
also advised that VA would make reasonable efforts to obtain 
relevant records not held by a federal agency, to include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.   

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The VA's April 2004 letter informed the veteran that he was 
to give VA sufficient information about his records so that 
VA could request them from the person or agency that has 
them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The April 2004 letter specifically 
advised the veteran that if he has evidence in his possession 
that he "think[s] will support [his] claim," he should sent 
it to VA.  This complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  As 
noted above, the various rating decisions, SOCs, and SSOCs 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate his claims.  The April 2004 VCAA 
letter properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

The Board further notes that, even though the April 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2004 letter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case of the veteran's claims for service 
connection for PTSD and a heart condition, these claims were 
initially adjudicated by the RO in February 1994 prior to the 
enactment of the VCAA, compliance with the notice provisions 
of the VCAA was both a legal and practical impossibility.  
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  

Subsequent to the enactment of the VCAA, the veteran's claim 
regarding service connection for a heart disability was 
adjudicated by the RO.  See the SSOC issued in November 2002.  
Although the VCAA letter was issued subsequent to the last RO 
adjudication in November 2002 (the VA AMC did not adjudicate 
this issue), the veteran and his representative were allowed 
the opportunity to present evidence and argument in response.  
In that regard, the veteran and his representative did not 
present evidence or argument regarding the claim.  Subsequent 
to the enactment of the VCAA, the veteran's claim regarding 
service connection for PTSD was adjudicated by the VA AMC, 
following the issuance of a VCAA letter in April 2004 and 
after the veteran and his representative were allowed the 
opportunity to present evidence and argument in response.  
See the SSOC issued in January 2005.  As for the earlier 
effective date claim, while service connection for irritable 
bowel syndrome was granted in November 2002, prior to the 
veteran's receipt of VCAA notice in the April 2004 letter, 
the claim was subsequently adjudicated by the VA AMC.  See 
the SOC issued in January 2005.  The Board accordingly finds 
that there is no prejudice to the veteran.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claims, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

With respect to the veteran's request to reopen a claim for 
service connection for PTSD, under the VCAA, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

With respect to the veteran's claim of entitlement to service 
connection for a heart disability and his claim for an 
earlier effective date for the grant of service connection 
for irritable bowel syndrome, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating them.  VA attempted to obtain a 
complete copy of the veteran's service medical records.  
While many service medical records were obtained, the Board 
notes, as discussed further in the Remand section, that a 
complete copy of the veteran's service medical records is not 
currently of record.  However, based on the reasons explained 
below regarding whether the veteran even has a current 
disability and because the veteran in August 1993 failed to 
report without good cause for a VA examination, the Board can 
adjudicate the veteran's claim for service connection for a 
heart disability at this time without another attempt to 
obtain any missing service medical records.  

Additionally, VA has obtained, and associated with the 
veteran's claims file, reports of post-service treatment.  In 
regard to his claim for service connection for a heart 
disability, the Board notes that even though the veteran was 
asked in the April 2004 VCAA to identify any evidence showing 
a current disability, he did not identify any such evidence.  
Moreover, he was examined by VA in July 1998, November 1999, 
and April 2001, the reports of which are associated with his 
claims file.  As noted above, the veteran failed to report 
with good cause for VA examination in August 1993 for his 
claim for service connection for a heart disability.  Later, 
in July 1998, he was afforded a VA general medical 
examination.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims and that any further 
attempts to assist the veteran in developing his claims would 
result in needless delay, and are thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO, the transcript of which is 
associated with his claims file.  He has not indicated that 
he desired a hearing before a Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for a heart disability, 
claimed as residuals of a heart attack.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that a current 
disability in fact exists.  

Specifically, there is no objective evidence of a heart 
disability.  Recent private and VA treatment records do not 
reflect a diagnosis of a heart disability.  In particular, 
while a VA physician noted in March 2000 that an EKG revealed 
sinus bradycardia, that physician did not diagnose a heart 
disability.  Similarly, the report of a July 1998 VA general 
medical examination does not show a diagnosis of a heart 
disability.  Although the veteran reported a history of a 
possible myocardial infarction to a private physician in 
April 1998, that physician did not diagnose a heart 
disability.  Moreover, in June 1991 the veteran's own 
treating private doctor did not diagnose a current heart 
disability even though the veteran reported a history of 
atypical chest pain.  

These four pieces of medical evidence, which specifically 
address cardiac symptomatology and show no heart disability, 
are consistent with other medical evidence contained in the 
four volumes of the claims file showing no diagnosis of a 
current heart disability.  

In regard to any diagnosis of a heart disability based on a 
purported heart attack, a careful review of the evidence 
reveals that in every instance such information emanated from 
the veteran himself and is therefore neither competent or 
probative.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  See also Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  

There are three pieces of post-service medical evidence - a 
report of an April 1993 VA Persian Gulf Registry examination, 
a December 1992 VA outpatient treatment record, and a 
February 1992 VA psychiatric treatment record - that even 
address the possibility of an actual current heart 
disability.  However, none of those records contains 
competent medical evidence of a current heart disability.  

Specifically, even though the physician who did the April 
1993 VA Persian Gulf Registry examination diagnosed an old 
inferior myocardial infarction by EKG, the report of that 
examination reflects that the veteran reported the history of 
an EKG (the actual report of the EKG in question is not of 
record) and of a possible myocardial infarction and that no 
abnormalities were noted on physical examination.  Therefore, 
the diagnosis by the April 1994 VA examiner is simply a 
diagnosis of a disability by history and is not competent 
medical evidence of a current disability.  See Sanchez-
Benitez, 13 Vet. App. at 285.  

Similarly, although a VA doctor in December 1992 diagnosed 
coronary artery disease old inferior wall myocardial 
infarction, that diagnosis was based solely on history 
reported by the veteran of a February 1992 EKG showing an old 
inferior wall myocardial infarction [based on the doctor's 
comment about the unavailability of medical records, a review 
of the February 1992 EKG was not made].  Therefore, that 
diagnosis is also a diagnosis of a disability by history.  
Id.  

Additionally, while the veteran reported to a VA psychiatrist 
in February 1992 a history of heart problems, that 
information is simply a transcription of lay history 
unenhanced by any medical comment and, thus, is not competent 
medical evidence of a current disability.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

All of these reports by the veteran to health care providers 
are now well over a decade old.  In April 2004, the veteran 
was afforded the opportunity to identify or submit evidence 
showing that he has a current heart disability, but he did 
not identify or submit any such evidence.   See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  As was noted in the VCAA discussion, 
above, the duty to assist is not a two-way street.  See Wood, 
supra.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a heart 
disability, it is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Also, the veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnosis of a heart disability, 
service connection may not be granted.  Hickson element (1) 
has not been met, and the veteran's claims fail on that basis 
alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, service medical records from the 
veteran's period of active service reflect no treatment or 
diagnosis of a heart disability.  On the June 1972 separation 
examination, the heart was normal.  There is also no evidence 
of a heart disability within the one-year presumptive period 
after the first period of service.  The service medical 
records from the veteran's second period of active service 
reflect no treatment of a heart disability.  

In connection with his April 1991 separation examination, the 
veteran reported a history of recent chest pain and a heart 
attack at Fort Devens.  The examining physician noted that 
the veteran had had chest pain since November 1990 and that 
an EKG in December 1990 showed an old heart attack.  The 
diagnosis was recurrent chest pain with an unknown etiology 
and a history of a myocardial infarction.  As with the post-
service medical reports, the information regarding a history 
of a myocardial infarction in service appears to have 
emanated from the veteran himself, since the service medical 
records do not document a myocardial infarction.  .  As such, 
it is not competent medical evidence.  See Swann, 5 Vet. App. 
at 233; Reonal, 5 Vet. App. at 461; Sanchez-Benitez, 13 Vet. 
App. at 285.  

Additionally, there is also no evidence of a heart disability 
within the one-year presumptive period after the second 
period of service.  The above-mentioned 1992 VA treatment 
records do not contain competent medical evidence of a heart 
disability.  In short, Hickson element (2) has not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of a current diagnosis of a heart disability, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].


In summary, in the absence of any of the required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a heart disability.  The benefit sought on 
appeal is accordingly denied. 

2.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for irritable bowel 
syndrome, originally claimed as an undiagnosed illness 
manifested by diarrhea.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2005).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.

Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code 
effective November 2, 1994.  This statute authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See also 60 Fed. Reg. 6,660 
(Feb. 3, 1995) [adding 38 C.F.R. § 3.317 effective November 
2, 1994].

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes are effective as of March 1, 2002.  See 38 U.S.C.A. § 
1117, as added by § 202 of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (December 27, 2001).  38 C.F.R. § 3.317 was 
amended retroactively effective March 1, 2002, to reflect 
this statutory change.  See 68 Fed. Reg. 34,539 (June 10, 
2003).

Factual Background

The veteran's service medical records reflect that in April 
1991 the veteran reported a two-day history of diarrhea.  On 
the April 1991 separation examination, the diagnosis was 
epigastric pain and recurrent diarrhea with an unknown 
etiology.  

On April 22, 1993, the RO received the veteran's claim of 
entitlement to service connection for recurrent diarrhea.

A report of a VA Persian Gulf Registry examination in April 
1993 reflects that it was noted that the veteran had 
developed chronic diarrhea soon after he returned from the 
Persian Gulf War.  The assessments included chronic diarrhea.  
In May 1993, an assessment of non-specific diarrhea was made.  
In August 1993, an assessment of irritable bowel syndrome was 
made.

In a February 1994 rating decision, the RO denied the claim 
of service connection for a disability manifested by diarrhea 
on the basis that the veteran did not have a current 
disability.  

In a July 1997 statement, the veteran's spouse reported that 
the veteran had had diarrhea since he returned from the 
Persian Gulf.

In a July 1997 rating decision and in a SOC issued in 
February 1998, the RO denied the claim on the bases that the 
diarrhea was attributed to a known clinical diagnosis, 
irritable bowel syndrome, and that the veteran did not have 
irritable bowel syndrome in service.  

The report of a March 1998 Persian Gulf Clinic examination 
reflects that the doctor opined that it was more likely than 
not that the veteran's illnesses, which included chronic 
diarrhea, were related to his military service in the Persian 
Gulf.

At the July 1998 VA general medical examination, the veteran 
reported that his diarrhea began in 1992.  The diagnoses 
included diarrhea, undiagnosed illness.  In a January 1999 
addendum to that examination, the examiner noted that the 
veteran's diarrhea could be irritable bowel syndrome, but it 
could also be attributable to chronic fatigue syndrome with 
some manifestations of fibromyalgia syndrome.  The assessment 
was chronic fatigue syndrome with some features of 
fibromyalgia

In a SSOC issued in February 1999, the RO denied the claim on 
the bases that the diarrhea was attributable to a known 
diagnoses of fibromyalgia and chronic fatigue syndrome and 
that the veteran did not have a chronic gastrointestinal 
disorder in service.

In a November 1999 statement, the veteran's treating doctor 
indicated that the veteran had difficulty with bowel 
movements since his return from the Persian Gulf region.  The 
assessment was undiagnosed illnesses.

In a SSOC issued in January 2000, the RO denied the claim on 
the bases that the diarrhea was attributable to a known 
diagnoses of fibromyalgia and chronic fatigue syndrome and 
that the veteran did not have those disorders in service.  In 
a SSOC issued in February 2002, the RO denied the claim on 
the basis that the diarrhea was attributed to a somatization 
disorder.

The report of an April 2002 VA chronic fatigue syndrome 
examination reflects a diagnosis of recurrent diarrhea, 
undiagnosed illness.  In a July 2002 addendum to that 
examination, the examiner indicated that the finding of 
recurrent diarrhea was consistent with a diagnosis of 
irritable bowel syndrome.

In the November 2002 rating decision, the RO granted service 
connection for irritable bowel syndrome, claimed as diarrhea 
due to an undiagnosed illness, effective March 1, 2002.

Analysis

The RO granted an effective date of March 1, 2002, for 
service connection for irritable bowel syndrome because the 
grant of service connection was pursuant to the liberalizing 
version of 38 U.S.C.A. § 1117, and because the effective date 
of the liberalizing version of 38 U.S.C.A. § 1117 was March 
1, 2002.  The veteran seeks an earlier effective date.  

For reasons stated below, the Board finds that the effective 
date for the grant of service connection for irritable bowel 
syndrome is April 22, 1993, the date of receipt of the 
veteran's claim.  In essence, the Board finds that the 
veteran's claim in April 1993 was for a diagnosed disability, 
not an undiagnosed disability (indeed, the veteran's claim 
was filed before VA recognized service connection for 
undiagnosed illnesses pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317).  Service connection was eventually 
granted for a diagnosed disability, irritable bowel syndrome.  
Notwithstanding the RO's characterization of this issue as 
involving a Persian Gulf-related illness, service connection 
has been, or should have been, granted because competent 
medical evidence relates the irritable bowel syndrome to 
post-service continuity of symptomatology of diarrhea.

In other words, the Persian Gulf regulations are not required 
to grant service connection for irritable bowel syndrome, and 
the matter of the effective date of the liberalizing 
legislation is meaningless.  The effective date, rather, 
should be based on the veteran's original claim, which was 
eventually granted.

If the grant of service connection were to be based on the 
application of liberalizing legislation, the effective date 
could not be earlier than March 1, 2002, because the 
effective date of the liberalizing version is March 1, 2002.  
The fact that a claim was pending prior to the effective date 
of the liberalizing law does not matter because 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a) provide that the effective 
date for compensation pursuant to a liberalizing law shall be 
no earlier than the effective date of the act or 
administrative issue.  For reasons stated immediately below, 
the Board finds that the grant of service connection for 
irritable bowel syndrome should not be based on Persian Gulf 
legislation but rather on the use of the "standard" law and 
regulations pertaining to service connection, 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.3.0.

The veteran filed his claim on April 22, 1993, prior to the 
enactment of 38 U.S.C.A. § 1117, and at that time and 
thereafter he was seeking service connection on a direct 
basis pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
The RO considered the veteran's claim in the February 1994 
rating decision, which was also prior to the enactment of 
38 U.S.C.A. § 1117, under that basis, and the RO later 
continued to consider his claim prior to the grant of service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, in 
addition to consideration under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  In other words, the veteran was not 
initially claiming entitlement to service connection based 
upon an undiagnosed illness.  

Since the date of the veteran's claim is April 22, 1993, the 
question is whether entitlement to service connection may be 
granted under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, in 
which case the effective date would be April 22, 1993 (the 
date of the claim) or under the liberalizing Persian Gulf 
regulations, in which case the effective date would be March 
1, 2002 (the effective date of the regulation).  In this 
connection, it is conceivable that the evidence would allow 
for the grant of service connection could be allowed under 
both laws, in which case the earlier effective date of April 
22, 1993 would be applicable.  The Board will therefore 
review the evidence in order to determine whether, 
notwithstanding the grant of service connection based on the 
Persian Gulf regulations, service connection could be granted 
without regard for those regulations.  

With respect to Hickson element (1), a current disability, it 
is undisputed that the veteran had irritable bowel syndrome.  
Irritable bowel syndrome was diagnosed in August 1993.  
Additionally, a VA examiner attributed the veteran's long-
standing diarrhea to irritable bowel syndrome.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the service medical records show that the 
veteran reported in April 1991 a two-day history of diarrhea 
in April 1991 and that on the April 1991 separation 
examination the diagnosis was epigastric pain and recurrent 
diarrhea.  Accordingly, Hickson element (2) has also arguably 
been met.

As to Hickson element (3), there is continuity of 
gastrointestinal symptomatology which allows for the grant of 
service connection.  See 38 C.F.R. § 3.303(b) (2005).   As 
noted above, there were gastrointestinal problems noted 
during service.  Post-service, the report of an April 1993 VA 
Persian Gulf Registry examination reflects that the veteran 
developed chronic diarrhea soon after he returned from the 
Persian Gulf War.  Additionally, the veteran's treating 
physician noted in a November 1999 statement that the veteran 
had difficulty with bowel movements since his return from the 
Persian Gulf region.  Moreover, the veteran's spouse reported 
that the veteran had had gastrointestinal symptoms since he 
returned from the Persian Gulf.  The Board finds that the 
evidence shows a continuity of gastrointestinal symptoms 
after service.    

While the evidence does show continuity of symptomatology 
after service, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  
See Voerth, supra.  As discussed with respect to element (1), 
above, the veteran's chronic diarrhea has medically been 
attributed to irritable bowel syndrome.  Thus, there is a 
medical nexus between the veteran's irritable bowel syndrome 
and the continuous symptomatology of diarrhea.  

Even if there was not continuity of symptomatology, the 
veteran's treating doctor in the report of the March 1998 
Persian Gulf Clinic examination opined that it was more 
likely than not that the veteran's illnesses, which included 
chronic diarrhea, were related to his military service in the 
Persian Gulf.  Since the chronic diarrhea has been attributed 
to irritable bowel syndrome, there is a medical nexus 
relating a current disability, irritable bowel syndrome, to a 
disease or injury in service, complaints of diarrhea and a 
diagnosis of recurrent diarrhea in April 1991 during service 
in the Persian Gulf region.  Hickson element (3) has 
therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
irritable bowel syndrome under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303, without regard for the revised Persian 
Gulf regulations.  Accordingly, the Board concludes that the 
relevant and probative evidence of record establishes that 
his irritable bowel syndrome was incurred in service.  
Because the veteran filed his claim on April 22, 1993, and 
continuously pursued the claim thereafter, the date of 
receipt of his claim, April 22, 1993, is the effective date 
of the grant of service connection for irritable bowel 
syndrome.

The final matter is whether the veteran is entitled to an 
effective date prior to the April 22, 1993.  The record does 
not reflect, nor the veteran or his representative allege, 
that the veteran filed a claim for service connection for 
irritable bowel syndrome, claimed as chronic diarrhea prior 
to April 22, 1993.  Because the veteran left service in June 
1991 and did not file the claim for service connection for 
chronic diarrhea until almost two years later in April 1993, 
he is not entitled to an effective date for the grant of 
service connection prior to April 22, 1993.

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of Aril 22, 1993 may be 
assigned for service connection for irritable bowel syndrome.  
To that extent, the appeal is allowed.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for PTSD.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out above and will not be 
repeated.

Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated prior to August 2001, 
specifically in December 1993, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in July 1992 included service medical records and 
a VA treatment record dated in November 1991.  

Service medical records reflect that the veteran had a power 
saw injury in December 1970 while on leave, which resulted in 
the loss of the distal tips of the left thumb and index 
finger.  The only psychiatric symptomatology that the veteran 
reported during either period of service was a loss of memory 
or amnesia, which was reported at an April 1991 separation 
examination.  The examining physician noted that the symptom 
existed prior to active service.  Psychiatric evaluation was 
normal at the April 1991 separation examination, as well as 
at physical examinations in September 1968, June 1972, and 
August 1972.  Service medical records reflect no other 
psychiatric complaints, findings, or diagnoses.

The November 1991 VA outpatient treatment record reflects 
that the veteran reported an in-service stressor of a land 
mine explosion, which killed a friend of his and resulted in 
the veteran receiving shrapnel wounds and being unconscious 
for several days.  The diagnosis was PTSD.

The July 1992 decision

In the July 1992 rating decision, the RO determined that the 
evidence of record did not demonstrate (a) evidence of in-
service incurrence or aggravation of a disease or injury, 
i.e., a stressor.  The RO noted that the veteran did not have 
any combat medals or awards and that his left hand injury was 
due to a saw injury and not a shrapnel injury.  As such, the 
RO concluded that new and material evidence had not been 
submitted and therefore the veteran's request to reopen the 
claim was denied.

As noted in the Introduction, the veteran most recently filed 
to reopen his claim in December 1993.  Additional evidence 
which has been received since December 1993 will be discussed 
below.

Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
PTSD was most recently finally denied in July 1992 due to a 
lack of evidence of a in-service disease or injury, i.e., a 
stressor.  As discussed above, in order for the claim to be 
reopened there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

Evidence added to the record since the denial includes a 
private treatment record dated in 1993, a private medical 
statement dated in 1993, additional VA treatment records 
dated from 1995 to 2004, reports of VA and private 
examinations from 1998 to 1999, a February 1998 statement of 
an associate of the veteran, an April 1998 statement from an 
associate of the veteran, an April 1998 statement of the 
veteran, a November 1999 response from the U.S. Armed 
Services Center for Unit Records Research (CRUR), and a 
report of a medical opinion based on a review of the 
veteran's claim file in October 2001.   

An August 1998 private admission report reflects a diagnosis 
of PTSD.  In a December 1993 statement, a private doctor 
noted that the veteran carried a diagnosis of PTSD. 
Additional VA treatment records dated from 1995 to 2004 show 
a diagnosis of PTSD, with the most recent diagnoses based on 
an evaluation in February 2004.  A report of a July 1998 VA 
psychiatric examination shows that the veteran reported 
numerous memories of his experience in the Persian Gulf War 
and that PTSD was diagnosed.  A report of a December 1998 
private psychiatric examination reveals a diagnosis of PTSD.  

In a February 1998 statement, an associate of the veteran 
reports that he served with the veteran during the Persian 
Gulf War and that they saw dead Iraqis, including one whose 
carcass was being dragged by a dog and another one who was 
burned.  In an April 1998 statement, the veteran reported 
that he had nightmares of looking for land mines and trip 
wires during the Persian Gulf War, looking for Iraqi 
soldiers, and seeing dogs dragging human carcasses.  In an 
April 1998 statement, an associate of the veteran reported 
that he and the veteran saw a lot of death and destruction 
when they carried military supplies through Saudi Arabia, 
Kuwait, and Iraq, to include seeing a dog dragging a human 
carcass.  In November 1999, CRUR provided a unit history for 
the veteran's unit during the Persian Gulf War, which 
reflected that the veteran's unit encountered destroyed Iraqi 
armor units with casualties still in the vehicles.  

A report of a November 1999 VA examination shows that the 
veteran did not meet all of the criteria for PTSD and that 
the diagnosis was mood disorder with major-depressive-like 
episodes due to numerous undiagnosed physical problems.  A 
report of a November 1999 VA psychological testing reveals an 
invalid and exaggerated pattern profile with some scale 
pattern pointing to a clinical personality pattern profile 
with symptomatology in a passive-aggressive, schizoid, 
avoidant, and somatoform cluster.  A report of a medical 
opinion based on a review of the veteran's claim file in 
October 2001 reflects that the psychiatrist who examined the 
veteran in July 1998 and November 1999 indicated that the 
Axis I diagnosis for the veteran should be a somatization 
disorder

The "old" evidence demonstrated a current diagnosis of PTSD 
and medical nexus between the disorder and an alleged in-
service stressor.  The crucial matter at issue is whether the 
additionally received evidence shows evidence of in-service 
incurrence or aggravation of a disease or injury, i.e., a 
stressor.  The veteran has alleged a new stressor, seeing 
dead Iraqi soldiers during the Persian Gulf War.  He has 
presented buddy statements in corroboration of that stressor, 
and CRUR has confirmed that the veteran's unit did indeed 
encounter dead Iraqi soldiers.  This evidence can be 
considered "new" in that it was not previously before the 
RO at the time of the July 1992 prior final denial.  The 
evidence can be considered "material" because it does 
related to the element of the claim that was previously 
unmet, specifically an in-service stressor.  See 38 C.F.R. 
§ 3.156 (2001).  The additional evidence provides credible 
supporting evidence the claimed in-service stressor actually 
occurred.  Accordingly, new and material evidence has been 
submitted as to the key Hickson element, evidence of in-
service stressor, which was previously lacking.  The 
veteran's claim is therefore reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
PTSD.  The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge, supra.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.


ORDER

Service connection for a heart disability is denied.

An effective date of April 22, 1993, is assigned for the 
grant of service connection for irritable bowel syndrome.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a multi-symptom 
disorder due to undiagnosed illness (claimed as blurry 
vision, headaches, joint pain, fatigue, lung condition, 
memory loss and personality changes).

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right shoulder 
disorder.

The Board has reopened the veteran's claim of entitlement to 
service connection for PTSD and is considering moving forward 
to discuss the claim on its merits.  Before doing so, 
however, the Board must consider certain procedural concerns.  
The veteran seeks entitlement to service connection for a 
multi-symptom disorder due to an undiagnosed illness; he also 
seeks to reopen a claim of entitlement to service connection 
for a right shoulder disorder.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.



Reasons for remand

Service medical records 

The veteran has alleged that he underwent surgery on his 
right shoulder when he returned to active duty in late 1990.  
Specifically, he reported in a December 1993 statement that 
he had a "huge" cyst removed at Fort Devens, Massachusetts, 
in November or December 1990.  In that regard, the RO had 
previously requested the veteran's service medical records in 
April 1992 from the Adjutant General of New Hampshire.  Based 
on a notation dated in July 1992, it appears that the 
Adjutant General responded by sending service medical records 
belonging to another veteran with the same name.  These 
records were apparently returned to the Adjutant General but 
another request for the veteran's service medical records was 
not made.

Vet Center records

In a December 1993 statement, the veteran reported that he 
had been treated for PTSD at a Vet Center in Manchester, New 
Hampshire.  Previously, in October 1991, the RO requested the 
records from that facility, but it never responded to that 
request.  Another attempt to obtain records from that 
facility should be made.

VA examination

The matters of service connection for PTSD and a multi-
symptom disorder due to an undiagnosed illness are 
inextricably intertwined because the veteran may have a 
somatization disorder instead of PTSD.  There is a suggestion 
in the record that the somatization disorder may be the cause 
of his various complaints that he alleges is due to an 
undiagnosed illness.  In that regard, while the veteran's 
treating psychologist and a VA psychiatrist diagnosed PTSD, a 
VA examiner did not diagnose that disorder.  Similarly, 
although the veteran's treating doctor attributed his 
multiple complaints to an undiagnosed illness, a VA examiner 
attributed many of the complaints to a somatization disorder.   
Psychological testing and a VA psychiatric examination are 
therefore necessary to determine whether the veteran has PTSD 
and/or a somatization disorder; and if he has PTSD, whether 
it is due to his verified stressor of seeing dead Iraqi 
soldiers during the Persian Gulf War as opposed to unverified 
stressors.

This case is therefore REMANDED to VBA for the following 
actions:

1.  The Veterans Benefits Administration 
(VBA) should again request all treatment 
records pertaining to the veteran from 
the Vet Center in Manchester, New 
Hampshire.  Any such treatment records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should request all service 
medical records for the veteran's second 
period of service, to include all 
hospitalization records for right 
shoulder surgery during November or 
December 1990 at Fort Devens, 
Massachusetts, from the National 
Personnel Records Center and, if 
applicable, the Adjutant General of the 
State of New Hampshire and the 744th 
Transportation Company of the New 
Hampshire Army National Guard.  Any 
additional service medical records so 
obtained should be associated with the 
veteran's VA claims folder.

3.  The veteran should be scheduled for 
evaluation by a psychologist for the 
purpose of determining the correct 
psychiatric diagnosis (or diagnoses).  
Any psychological or other diagnostic 
testing which is deemed to be necessary 
by the examiner should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  The veteran's VA claims folder should 
then be referred to a psychiatrist with 
appropriate expertise who should 
ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
The veteran's VA claims folder and a copy 
of this REMAND should be provided to the 
examiner, who should acknowledge receipt 
and review thereof.  The examiner should 
opine whether the veteran has a 
somatization disorder and/or PTSD.  If 
PTSD is diagnosed, the examiner should 
indicate whether it is based on the 
verified stressor of seeing dead Iraqi 
soldiers during the Persian Gulf War and 
explain why this stressor is of 
sufficient severity to cause PTSD.  If 
the examiner deems it to be necessary, an 
interview with the veteran should be 
scheduled.  The psychiatrist's report 
should be associated with the veteran's 
VA claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


